Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shurtleff US 2020/0177485.


As per claim 7. Shurtleff teaches A method, comprising: performing a predetermined operation by at least one component of an Internet of Things device; measuring a plurality of system parameters of the at least one component of the Internet of Things device by a detection circuit during or after the occurrence of the predetermined operation to generate measured system parameters; and storing the measured system parameters as a device fingerprint in a non-transitory memory associated with a predetermined operation identifier identifying the predetermined operation.  [0036][0040][0041][0060][0103][0104][0107][0108] (teaches operation of IoT device, and measuring a plurality of parameters, after operation, to generate measured system parameters and storing a device fingerprint, monitoring to determine if the IoT device behaves abnormally)As per claim 8. Shurtleff teaches The method of claim 7, wherein the measured system parameters are secondary indicators that the predetermined operation is being properly taken. [0036][0040]As per claim 9. Shurtleff teaches The method of claim 8, wherein the measured system parameters are selected from a group consisting of a processing time parameter, a power consumption parameter, a radio emissions parameter, and a system bus access parameter. [0040][0060]
As per claim 16. Shurtleff teaches A method, comprising: enabling at least one component of an Internet of Things device to perform a predetermined operation, to monitor a plurality of system parameters of the at least one component of the Internet of Things device during or after an occurrence of the predetermined operation; and to store the plurality of system parameters as measured system parameters in a device fingerprint in a non-transitory memory associated with a predetermined operation identifier identifying the predetermined operation. [0036][0040][0041][0060][0103][0104][0107][0108] (teaches operation of IoT device, and measuring a plurality of parameters, after operation, to generate measured system parameters and storing a device fingerprint, monitoring to determine if the IoT device behaves abnormally)As per claim 17. Shurtleff teaches The method of claim 16, wherein the measured system parameters are secondary indicators that the predetermined operation is being properly taken. [0036][0040]As per claim 18. Shurtleff teaches The method of claim 17, wherein the measured system parameters are selected from a group consisting of a processing time parameter, a power consumption parameter, a radio emissions parameter, and a system bus access parameter. [0040][0060]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shurtleff US 2020/0177485 in view of  Forcada US 11,256,802 in view of Sella US 2020/0026852

As per claim 1. Shurtleff teaches A method of operating an Internet of Things device comprising: providing electrical power to electrical circuitry in the Internet of Things device; communicatively coupling the Internet of Things device to a network using a communications module having one or more transceiver; activating an activity module of the Internet of Things device to perform a predetermined operation, wherein activating the activity module includes determining compliance of a plurality of measured system parameters against a plurality of system parameters of a device fingerprint stored within a non-transitory memory of the Internet of Things device during performance of the predetermined operation, and disabling the Internet of Things device due to at least two of the measured system parameters being out of compliance with predetermined system parameters. [0036][0040][0041][0060][0103][0104][0107][0108] (teaches operation of IoT device, and measuring a plurality of parameters, after operation, to generate measured system parameters and storing a device fingerprint, monitoring to determine if the IoT device behaves abnormally  Examiner interprets the deviation of behavior from standard behavior to incorporate two of the system parameters, however a broad reading could be 1 parameter or a plurality of parameters )Shurtleff fails to teach that the fingerprints are local to the device.

Forcada teaches that the device fingerprint is stored within a non-transitory memory of the device during performance of the predetermined operation, and determining compliance of a plurality of measured parameters. (Column 1 line 54 to Column 2 line 5; Column 8 lines 42-65; Column 9 line 60 to Column 10 line 56; Column 12 lines 35-45)  (Forcada teaches a plurality of fingerprints locally stored on a device to monitor local device behavior and compare behavior to fingerprint locally in order to determine if the device is behaving appropriately)

It would have been obvious to one of ordinary skill in the art to use the teaching of local fingerprints by Forcada with the system of Shurtleff because it ensures the security of the system despite network issues.

Sella teaches disabling the Internet of Things device due to measured system parameters being out of compliance with predetermined system parameters. [0015][0016] (teaches disabling the iot device)  
It would have been obvious to one of ordinary skill in the art at the time the invention was field to use the remediation of Sella with the prior art because it increases security.

As per claim 2. Sella teaches The method of claim 1, wherein disabling the Internet of Things device is defined further as disabling at least one of the communications module, or the activity module. [0015][0016]As per claim 3. Sella teaches The method of claim 2, wherein disabling at least one of the communications module, or the activity module includes disabling a power connection to the at least one of the communications module or the activity module. [0015][0016]As per claim 4. Sella teaches The method of claim 2, wherein disabling at least one of the communications module, or the activity module includes issuing a power cycle command. [0015][0016]As per claim 5. Sella teaches The method of claim 2, wherein disabling the communications module includes sending a disable command to the communications module to disable the communications module. [0015][0016]As per claim 6. Shurtleff teaches The method of claim 1, wherein the predetermined system parameters are selected from a group consisting of a processing time parameter, a power consumption parameter, a radio emissions parameter, and a system bus access parameter. [0040][0060]As per claim 10. Shurtleff teaches A method of making an Internet of Things device, comprising: storing a plurality of device fingerprints within a non-transitory memory of the Internet of Things device, each of the device fingerprints having a predetermined operation identifier, and a plurality of measured system parameters indicative of proper operation of at least one component of the Internet of Things device during or after the occurrence of a predetermined operation; and storing computer executable logic within a detection circuit of the Internet of Things device, the computer executable logic being operable to read the predetermined operation identifier identifying the predetermined operation, access a device fingerprint stored within the non-transitory memory with the predetermined operation identifier, measure a plurality of system parameters during or after the occurrence of the predetermined operation to generate measured system parameters, compare at least two of the measured system parameters against the predetermined system parameters to determine whether the at least one component is functioning properly, and output a signal indicative of the at least one component not functioning properly to disable the at least one component of the Internet of Things device.  [0036][0040][0041][0060][0103][0104][0107][0108] (teaches operation of IoT device, and measuring a plurality of parameters, after operation, to generate measured system parameters and storing a device fingerprint, monitoring to determine if the IoT device behaves abnormally  Examiner interprets the deviation of behavior from standard behavior to incorporate two of the system parameters, however a broad reading could be 1 parameter or a plurality of parameters )Shurtleff fails to teach that the fingerprints are local to the device.

Forcada teaches that the device fingerprint is stored within a non-transitory memory of the device during performance of the predetermined operation, and determining compliance of a plurality of measured parameters. (Column 1 line 54 to Column 2 line 5; Column 8 lines 42-65; Column 9 line 60 to Column 10 line 56; Column 12 lines 35-45)  (Forcada teaches a plurality of fingerprints locally stored on a device to monitor local device behavior and compare behavior to fingerprint locally in order to determine if the device is behaving appropriately)

It would have been obvious to one of ordinary skill in the art to use the teaching of local fingerprints by Forcada with the system of Shurtleff because it ensures the security of the system despite network issues.

Sella teaches disabling the Internet of Things device due to measured system parameters being out of compliance with predetermined system parameters. [0015][0016] (teaches disabling the iot device)  
It would have been obvious to one of ordinary skill in the art at the time the invention was field to use the remediation of Sella with the prior art because it increases security.

As per claim 11. Sella teaches The method of claim 10, wherein disabling the at least one component of the Internet of Things device is defined further as disabling at least one of a communications module, or an activity module of the Internet of Things device. [0015][0016]As per claim 12. Sella teaches The method of claim 11, wherein disabling at least one of the communications module, or the activity module includes disabling a power connection to the at least one of the communications module or the activity module. [0015][0016]As per claim 13. Sella teaches he method of claim 11, wherein disabling at least one of the communications module, or the activity module includes issuing a power cycle command. [0015][0016]As per claim 14. Sella teaches The method of claim 11, wherein disabling the communications module includes sending a disable command to the communications module to disable the communications module. [0015][0016]As per claim 15. Shurtleff teaches The method of claim 10, wherein the measured system parameters are selected from a group consisting of a processing time parameter, a power consumption parameter, a radio emissions parameter, and a system bus access parameter. [0040][0060]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439